Citation Nr: 1545929	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-32 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for basal cell and papillary cell carcinoma to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	John Gambill, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to September 1970 to include service in Vietnam from January 1970 to September 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a July 2015 Travel Board hearing.  A copy of the transcript is associated with the file.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The issue of entitlement to service connection for a neurological disorder as secondary to service-connected diabetes mellitus, type II, has been raised by the record in the testimony before the undersigned, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

As a point of clarification, the Board notes that the RO denied a claim for service connection for bladder cancer as a result of exposure to herbicides in October 2012.  However, the instant claim on appeal involves the Veteran's assertion with regard to papillary transitional cell carcinoma found on his bladder in 2008.  (See Veteran's VA form 21-526 filed in July 2008 and his statement filed in December 2008).  In Clemons v Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of the Court's decision in Clemons, the Board finds that the claim on appeal encompasses the claim for bladder cancer as well.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his basal cell and papillary cell carcinoma is due to service, to include as due to his presumed exposure to herbicides in Vietnam.  He has urged that tumors in his bladder and on his skin are of the same etiology.  In the alternative, he theorizes that inasmuch as this matter involves skin cancer, prolonged unprotected sun exposure in Vietnam caused or contributed to the cancer.  Despite the development already undertaken, the Board concludes that a remand is required for additional development.  

Although the cancers at issue here have not been added to the list of diseases for which service connection is presumptively awarded based on exposure to herbicide, the Board notes that the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran submitted records from multiple private treatment providers along with his claim for service connection for basal cell and papillary cell carcinoma in July 2008.  These records reflect that he was diagnosed as having bladder tumors in June 2008 and underwent treatment.  Specifically, records from private urologist J.H., DO, show the diagnosis was bladder tumors, papillary transitional cell carcinoma in situ, low grade.  Basal cell carcinoma was noted by history in April 2008 dermatology records.  

A May 2012 statement from Dr. H. reflects his opinion that the Veteran's bladder cancer was more likely than not linked to his exposure to dioxin.  He noted the Veteran had been his patient since 2008.  

At the hearing before the undersigned, the Veteran submitted Dr. H.'s curriculum vitae.  He and his wife testified that they knew that Dr. H. based his opinion on scientific research and agreed to get additional materials from Dr. H.  

In August 2015, Dr. H. submitted an addendum citing to specific research he relied upon to reach his conclusion in the Veteran's case.  Dr. H. noted that at least one scientific study found no connection between bladder cancer and Agent Orange exposure, but he also observed that at least one study found a nexus between prostate cancer and Agent Orange Exposure.  He then concluded that it was more likely than not that the Veteran's bladder cancer was caused by the Veteran's Agent Orange exposure.  

VA has an obligation to associate all relevant records with the claims file of a Veteran.  It appears that there may be outstanding relevant records pertaining to the basal cell cancer claim.  Records from Boone Dermatology dated in 2008 and 2010 have been obtained, however, VA treatment records indicate that the Veteran has yearly skin cancer follow-ups in the private sector with Dr. S, who the Veteran testified is at Boone Dermatology.  See VA treatment record dated in February 2012.  

When questioned by the undersigned, the Veteran also testified at his hearing that he was exposed to excessive sunlight and became sunburned in Vietnam.  He noted that he has been told that his basal cell carcinoma may have in part been due to this exposure.  He also reported that his private doctor told him that cancers, to include papillary and basal cell carcinoma, were due to exposure to herbicide in Vietnam.  He described the tumors as being found inside the bladder in 2008.  The Board notes that the Veteran is competent to report that he was excessively sunburned in service and to report what a doctor has told him.  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, the Veteran should be provided a VA examination to obtain an opinion regarding the etiology of the Veteran's basal cell and papillary cell carcinoma.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide information concerning any outstanding treatment records pertaining to the treatment of the claimed disabilities.  After obtaining the necessary authorizations from the Veteran, including for Drs. S. and W. of Boone Dermatology (referenced on page 19 of the Veteran's hearing transcript), request copies of the Veteran's medical records.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.

2.  When the above has been completed to the extent possible, provide the Veteran an appropriate VA examination regarding the etiology of his basal cell and papillary cell cancer.  

After a review of the claims folder, the examiner(s) should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's basal cell and papillary cell carcinoma is etiologically related to presumed herbicide exposure in Vietnam or otherwise to service in Vietnam to include whether basal cell cancer is related to prolonged unprotected sun exposure during service.  

The examiner should provide a complete rationale for each opinion provided.

3.  After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






